BLD-017                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3803
                                       ___________

                              IN RE: GERALD BUSH,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                  (Related to E.D. Pa. Civ. Action No. 2-16-cv-04022)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 20, 2016

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                           (Opinion filed: November 16, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Gerald Bush, proceeding pro se, has filed a petition for a writ of mandamus

seeking review of an order of the United States District Court for the Eastern District of

Pennsylvania. For the reasons that follow, we will deny the mandamus petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Bush filed a complaint against Mercy Hospital and CTT Community Treatment

Team claiming negligence in connection with medical care provided to his relative. On

August 1, 2016, the District Court granted Bush’s motion to proceed in forma pauperis

and dismissed his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). The District Court

explained that Bush had filed an earlier complaint raising the same claims against the

same defendants and that the complaint had been dismissed. Bush filed an appeal, which

is pending in this Court. See C.A. No. 16-3348.

       In his mandamus petition, Bush presents issues related to the dismissal of his

complaint. Bush raises whether the District Judge had a constitutional duty to determine

if Mercy Hospital and CTT Community Treatment Team were negligent, and whether the

District Judge monitored the defendants’ compliance with the disclosure requirements of

Federal Rule of Civil Procedure 26.

       The writ of mandamus traditionally has been used “to confine an inferior court to a

lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when

it is its duty to do so.” In re Patenaude, 210 F.3d 135, 140 (3d Cir. 2000) (internal

quotations and citations omitted). A petitioner must show that he has no other adequate

means to attain the desired relief and that his right to the issuance of the writ is clear and

indisputable. Id. at 141.

       Bush does not satisfy this standard. His mandamus petition seeks review of the

dismissal of his complaint against Mercy Hospital and CTT Community Treatment

                                               2
Team. Because Bush can raise the issues presented in his appeal of the District Court’s

order, he has other adequate means to attain the desired relief.

       Accordingly, we will deny the petition for a writ of mandamus.




                                             3